Exhibit 10.24
    

*Portions of this exhibit marked [*] are requested to be treated confidentially.
 
CONTENT LICENSE AGREEMENT
 
        This CONTENT LICENSE AGREEMENT (the “Agreement”) is entered into and
effective September 17, 2008 (the “Effective Date”), by and between World Book,
Inc. (“World Book”), a Delaware corporation with offices at 233 North Michigan
Avenue, Suite 2000, Chicago, IL 60601, and HSW International, Inc. (“HSWI”), a
Delaware corporation with offices at One Capital City Plaza, 3350 Peachtree
Road, Suite 1600, Atlanta, Georgia  30326.
 
        WHEREAS, World Book owns or licenses certain articles and other
materials including, without limitation, the Reference Content and Images
content.
 
        WHEREAS, HSWI desires to Display certain Content on the HSWI Websites
and World Book desires to license the Content for this use in accordance with
the terms and conditions set forth herein.
 
        NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth below, the parties hereto agree as follows:
 
1.     DEFINITIONS.  Capitalized terms not otherwise defined herein shall have
the meanings specified below.
 
1.1 “Acquisition” is defined in Section 11.8 hereof.
 
1.2 “Payments/Advances” is defined in Section 4.1(ii) hereof.
 
1.3 “Affiliate” means any distributor or franchisee of HSWI or any company or
other entity worldwide, including without limitation corporations, partnerships,
joint ventures, and limited liability companies in which HSWI directly or
indirectly holds at least a 19% ownership, equity, control or financial interest
and which HSWI intends to enjoy any of HSWI’s rights hereunder.  A list of
Affiliates as of the Effective Date is attached hereto as Attachment
A.  Attachment A may be modified from time to time upon notice by HSWI to
reflect a revised list of Affiliates and each modified Attachment A shall be
deemed incorporated herein by reference.
 
1.4 “Affinity” means the arrangement of Reference Content and Images into
articles about a variety of subjects as agreed by HSWI and World Book in
accordance with this Agreement and identified in detail in Schedule A.
 
1.5 “Article” is defined in Section 2.2(i) hereof.
 
1.6 “Buy-Out Fee” is defined in Section 4.2 hereof.
 
1.7 “Competitors” is defined in Section 11.8 hereof.
 
1.8 “Competitors II” is defined in Section 2.1(ii) hereof.
 

--------------------------------------------------------------------------------


1.9 “Confidential Information” means any and all trade secrets, proprietary or
confidential information of either party and includes, without limitation: (a)
any information, software, material, data or business, financial, operational,
customer, vendor, and other information disclosed by one party to the other, (b)
the terms of this Agreement, and/or (c) the fact of the existence of this
Agreement except as specifically permitted in Section 7.  Confidential
Information will not include information that the receiving party can
prove:  (w) was already in such party’s possession prior to receipt; (x) was
independently developed by such party; (y) was obtained from a third party who
had the right to disclose such information to such party, and/or (z) was or
became generally available to the public other than as a result of disclosure by
such party.
 
1.10 “Content” means, collectively: (a) the Reference Content; (b) Translated
Content; (c) any updates to any of the foregoing provided by World Book; and (d)
World Book Derivatives. The term “Content” shall not include any HSWI
Modifications.
 
1.11 “Delivery Period” means the following:
 
(i)     July 1, 2008 – December 30th, 2009
 
1.12 “Display” means to use, publicly display, publicly perform, provide a link
to, provide the ability to download and/or print and otherwise make available on
or through web sites.
 
1.13 “Effective Date” is defined in the preamble of this Agreement.
 
1.14 “Encyclopedia” means a tab or section of a website: (a) branded with the
word “encyclopedia”; or (b) that consists solely of multiple unrelated
Affinities as provided by World Book hereunder.
 
1.15 “Excess Royalties” is defined in Section 4.1(iii) hereof.
 
1.16 “Exclusive” shall mean World Book shall have no further right to grant to
third parties the same or any other licenses to the Content in the Open Free Web
and itself retains no such rights or other licenses.
 
1.17 “Force Majeure Event” is defined in Section 11.1 hereof.
 
1.18 “HSWI Modifications” means modifications to the Content made by or on
behalf of HSWI or its Affiliates in accordance with this Agreement, except to
the extent the HSWI Modifications are World Book Derivatives.
 
1.19 “HSWI Websites” means, collectively, the Chinese language website found at
bowenwang.com.cn, and all other websites (be they Chinese language or
non-Chinese language) owned or controlled by HSWI or its Affiliates whether
presently existing or later developed, and all successor websites to any of the
foregoing websites
 

--------------------------------------------------------------------------------



1.20 “Images” means illustrative materials, including but not limited to charts,
graphs, photographs, tables and renderings wholly owned by World Book and
licensed to HSWI.
 
1.21 “Intellectual Property Rights” means any and all rights, titles and
interests, whether foreign or domestic, in and to any and all trade secrets,
patents, copyrights, service marks, trademarks, know-how, or similar
intellectual property rights, as well as any and all moral rights, rights of
droit moral, rights of privacy, publicity and similar rights of any type under
the laws or regulations of any governmental, regulatory, or judicial authority,
foreign or domestic.
 
1.22 “Net Revenue” means gross revenue less costs not to exceed [*] percent
([*]%) of such gross revenue, including reasonable third-party agency/
third-party advertising sales commissions and rebates and serving, bad debts and
applicable taxes.
 
1.23 “Open Free Web” means all websites (i) through which content can be indexed
by Google and/or other consumer search engines; (ii) through which content is
openly accessible by the public free of charge, and/or (iii) that do not charge
a subscription fee or other fee for access to the content of the website.
 
1.24 ”Reference Content” means content created from various World Book digital
databases, print products, outside reference sources or materials acquired by
World Book and which shall be provided in simplified Chinese characters and
shall consist of sixteen million (16,000,000) to [*] ([*]) Chinese characters.
 
1.25 “Royalties” means fees payable by HSWI to World Book and calculated on the
basis set forth in Section 4.1 hereof.
 
1.26 “Significant Breach” means an uncured breach (pursuant to the cure
provisions of Section 6.2(i)) by HSWI of one or more of the following:
 
(i)     HSWI brands the Affinities with the word “Encyclopedia” and/or Displays
the Affinities or the underlying Reference Content and/or Images as an
Encyclopedia in breach of Section 2.2(iii);
 
(ii)     HSWI uses or Displays the World Book Brand to promote the Content in
violation of Section 7.4;
 
(iii)     HSWI assigns this Agreement to a Competitor (as defined in Section
11.8) of World Book in violation of Section 11.8; and/or
 
(iv)     HSWI fails to make payments as required by Section 4.
 
1.27 “Translated Content” means non-Chinese versions of the Affinities and/or
the Reference Content, created pursuant to Section 2.3.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.


--------------------------------------------------------------------------------


 
1.28 “Updating Services” means that upon World Book’s update to or maintenance
of the World Book Online Reference Center or the Reference Content, World Book
will provide notice, a reference to the affected Articles, and the actual
content of the update to HSWI so that HSWI can update and maintain the factual
data in the Affinities.  Such services shall be of the scope and nature with
which World Book updates and maintains its content in the normal course of its
own updating and maintenance process.
 
1.29 “World Book Brand” is defined in Section 7.4 hereof.
 
1.30 “World Book Derivatives” means any modifications, updates or other
derivative works to the Content based on other Content provided by World Book
regardless of who performs such modifications, updates or other derivative
works.
 
1.31 “World Book Online Reference Center” means World Book’s online product
found at www.worldbookonline.com or any successor URL thereto.
 
2. LICENSE GRANT.
 
2.1 License Grant and Restrictions.
 
(i) License Grant.  Subject to the terms and conditions set forth herein, World
Book hereby grants to HSWI, a perpetual, irrevocable limited license to use,
copy, store, archive, distribute, transmit, modify (subject to Section 2.1(iv)),
and Display the Content, Images and Affinities in whole or in part, only on the
HSWI Websites or in promotions in any media for the HSWI Websites.  The license
to each component of the Content, Images and Affinities shall be subject to the
term and exclusivity provisions set forth in this Section 2.  The license to
each component of the Content, Images and Affinities shall be supplemented by
any additional license rights in this Section 2, and in the event of any
conflict with this Section 2.1 such other additional license rights in this
Section 2 shall prevail.  
 
(ii) Right to Sublicense.  World Book further grants HSWI the right to
sub-license the Content, Images and Affinities to users of the HSWI Websites to
view, to store, and to make reasonable copies of the Content, Images and
Affinities to use such Content, Images and Affinities for non-commercial,
private purposes, provided that HSWI sets forth the limited terms of such
sublicense in writing in the HSWI Websites’ terms and conditions.  In addition,
World Book grants HSWI the right to sub-license the Content for business
development purposes, with no more than [*] ([*]%) of the Content being licensed
to any single third party, and in limited, non-material usage in other mediums
for promotional or public relations purposes.  HSWI may not sublicense the
Content, Images or Affinities to any paid-subscription website which is an
aggregator of third-party content (for the avoidance of doubt, such shall not
include the
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

--------------------------------------------------------------------------------


 
HSWI Websites).  Notwithstanding anything to the contrary herein, attached as
Attachment B is a list of companies (the “Competitors II”) which are competitors
with World Book and to whom sublicense may be made only with prior written
consent of World Book, which World Book may withhold at its sole
discretion.  The Competitors II may be modified from time to time by notice to
and approval of the other party, not to be unreasonably withheld.  HSWI shall
provide World Book on or before June 30th and December 31st of each year with a
list of third parties to whom sublicense hereunder has been made during such
semiannum.
 
(iii) No Other Rights.  Except as set forth herein, HSWI has no other right to
sublicense the Content except with the advance written consent of World
Book.  World Book retains all rights not specifically granted herein.
 
(iv) Restrictions.  The Content and Images shall be available to Display on the
HSWI Websites as one or more individual articles, via commercially available
browsers using personal computers, mobile devices, kiosks, or other
equipment.  HSWI may modify the Content, including using excerpts, for purposes
of exercising its rights under this Agreement, including without limitation, to
fit the format and the look-and-feel of the HSWI Websites, for promotion of the
Content or HSWI Websites, for allowing third parties to sponsor certain Content,
and to include links in the Content to HSWI Websites or third party websites;
provided, however, HSWI may not edit, modify, or create derivative works from
the Content for purposes of changing the substantive information contained in
the Content, except (i) as otherwise approved by World Book in writing; or (ii)
as otherwise expressly provided in this Agreement.  HSWI may not Display the
Content or Images on any website which is pornographic.  HSWI may not translate
the Content provided by World Book hereunder except as set forth in Section 2.3
or for purposes of performing updates.
 
(v) Third Party Service Provider Rights.  HSWI may permit third party suppliers
of services and facilities (including, without limitation, agents, consultants,
host providers, data centers, outsource service providers, disaster backup and
recovery service providers) to use the Content, Images and Affinities under the
terms of this Agreement in support of HSWI exercising its rights under this
Agreement.  HSWI also may designate one or more third party suppliers of
services as HSWI’s agent for the administration of this Agreement and the
receipt of services under this Agreement from World Book.
 
(vi) Affiliate Rights. All rights granted to HSWI under this Agreement may be
exercised by or through HSWI and/or its Affiliates.
 



--------------------------------------------------------------------------------


 
2.2 Affinities.
 
(i) Creation.  World Book shall create and deliver the Affinities in the
Delivery Period.  The Affinities will be organized into stand-alone articles
around specific topics (each, an “Article”) according to the taxonomy set forth
in Schedule A.  Any given Affinity will consist of multiple Articles in the same
subject area (i.e., history or life sciences).  There shall be at least one
Article for each of those topics identified in Schedule B.  World Book shall
create the Affinities based on Reference Content and other content owned or
licensed by World Book, including without limitation, various World Book digital
databases, print products, outside reference sources or materials acquired by
World Book.  World Book will make reasonable efforts to cross check the
Reference Content against other World Book products for factual accuracy.  World
Book will create the Affinities according to the guidelines and instructions
provided by HSWI from time to time, and agreed to by World Book whose consent
shall not be unreasonably withheld, and according to the high quality standards
for commercially published works, but in no event less than the standards of
World Book for its own published works.  If an Affinity does not meet the
requirements set forth herein, World Book will promptly revise the Affinity to
meet such.  The total amount of material World Book makes available for all
Affinities shall be no less than sixteen million (16,000,000) Chinese
characters.  Additionally, the Affinities shall collectively contain at least
sixteen thousand (16,000) Articles written in simplified Chinese characters,
with an average and median number of words per Article of no less than one
thousand (1,000) simplified Chinese characters.
 
(ii) Delivery.  World Book will deliver at least [*] percent ([*]%) of the
Articles in the Affinities on or before [*], and at least [*] percent ([*]%) on
or before the [*].  World Book will deliver the Affinities according to the
following schedule.
 

 

 
Date for Delivery
 Affinities for Delivery
    a)           [*]   Prior to [*] b)           [*]     c)           [*]    
a)           [*]     b)           [*]  
Prior to [*]
c)           [*]     d)           [*]     e)           [*]    
f)            [*]

 
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

--------------------------------------------------------------------------------


The format and media for the delivery of the Affinities, such as FTP or other
mutually-agreeable method, and the XML schema and applicable metadata
requirements are set forth in Schedule C.
 
(iii) Scope of License for Affinity & Content Included in Affinity.  Subject to
the terms and conditions of this Agreement, World Book grants HSWI the right to
use, copy, store, archive, distribute, transmit, modify, translate (subject to
Section 2.3), and Display the Content that comprises the Affinities as part of
the Affinities, and the Affinities themselves, in any manner and in any digital
media (and to sublicense such rights to third parties), provided that HSWI does
not resell all or license substantially all of the Content for a fee to other
content publishers.  The term of the license for the Content delivered to HSWI
as part of the Affinities, and the Affinities themselves, shall be perpetual,
Exclusive, and irrevocable.  World Book shall have no right to allow any party
other than HSWI, including World Book, to publish, distribute, duplicate, or
otherwise use the Reference Content that comprises the Affinities on the Open
Free Web for purposes of creating any materials that are the same or similar to
the Affinities and published online or in any other free digital media.  World
Book shall have no right to use the Reference Content that comprises the
Affinities on the Open Free Web except for purposes of performing its
obligations to HSWI under this Agreement.  HSWI may not brand the Affinities
with the word “Encyclopedia.”  Notwithstanding anything to the contrary in this
Agreement, the Affinities or the underlying Reference Content and/or Images may
not be Displayed as an Encyclopedia.  World Book shall not license to any third
parties or otherwise use the Content as Affinities in any digital form during
the term of the license.
 
(iv) Scope of License for Images Included in Affinity.  World Book grants HSWI
the right to use, copy, store, archive, distribute, transmit, modify, translate
(subject to Section 2.3), and Display the Images as part of the Affinity.  The
term of the license for the Images delivered to HSWI as part of the Affinity,
shall be perpetual and irrevocable.  [*] ([*]) of the Images shall be Exclusive
for the Open Free Web.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

--------------------------------------------------------------------------------


2.3 Translated Content.
 
(i) Right to Create Translated Content.  Where rights permit, HSWI shall have
the right to translate the Affinities for Display on the Open Free Web on HSWI
Websites. HSWI shall, promptly after creating such Translated Content, provide
World Book with a copy of the Translated Content in a format and manner
acceptable to the parties.  HSWI shall advise World Book that it desires to
translate the Affinities prior to commencing such translation and World Book
shall notify HSWI if World Book does not hold the rights necessary to allow HSWI
to translate any Articles or portions thereof.  HSWI may not Display the
Translated Content as an Encyclopedia, and may not translate any Affinity for
which a same subject-matter Affinity has not been previously licensed by
HowStuffWorks, Inc.  Additionally, if HSWI translates any of the Affinities into
English, HSWI’s sole rights to publish such English Translated Content shall be
as a translation on those foreign language HSWI Websites which are not intended
for English-language audiences.  Notwithstanding the foregoing, HSWI may not
translate any Affinity into English for which a same subject Affinity has not
been previously licensed by World Book to HowStuffWorks, Inc.
 
(ii) Scope of License.  The term of the license for Translated Content shall be
for a term of [*] ([*]) years from the time such Translated Content is first
Displayed on an HSWI Website.  In addition, such license for Translated Content
shall be Exclusive for Display on the Open Free Web.  At the end of such [*]
([*]) year period, HSWI shall have the right to renew the Agreement under
materially the same terms or shall have an option to purchase the Translated
Content outright to the extent rights permit and to the extent the parties
mutually agree to terms for such sale.
 
2.4 Non-Display.  HSWI may, in its sole discretion, decide not to Display
Content obtained from World Book.  If HSWI elects in a written notice to World
Book that HSWI will not Display any such Content, notwithstanding anything to
the contrary herein, the license to such Content shall be non-Exclusive.
 
2.5 Exclusivity.  Commencing on the Effective Date and continuing for eighteen
(18) months, World Book shall work exclusively with HSWI to publish Chinese
language Content for the Open Free Web and shall not itself, directly or
indirectly, publish Chinese language Content for the Open Free Web.  For
purposes of clarity, and except as otherwise set forth herein, World Book
maintains the right to continue to publish Content and Images for its
paid-subscription websites and other existing or new partner paid-subscription
websites, provided that such are not within the definition of the Open Free
Web.  Additionally commencing on the Effective Date and continuing for eighteen
(18) months, World Book shall offer HSWI a right of first refusal to create any
paid-subscription Chinese language websites, which do not exist as of the date
hereof, using the Content on equal or better terms as agreed to between World
Book and a third party.
 
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

--------------------------------------------------------------------------------


 
2.6 Updating Services. World Book shall provide Updating Services to HSWI until
the later of: (a) such time as World Book’s cessation of providing Updating
Services to HowStuffWorks, Inc. or its successor, but such Updating Services
shall be only for the same Content under this Agreement for which World Book is
obligated to provide Updating Services to HowStuffWorks, Inc. or its successor;
(b) such time as the Royalties paid in a given year are less than $[*]; or (c)
[*] years from the Effective Date.  World Book shall provide the updates in the
manner and form as set forth in Schedule D.  HSWI acknowledges that the Updating
Services will not be automated and may require review and editing by
HSWI.  Notwithstanding anything to the contrary, HSWI shall have the right to
update the Content, Affinity and Images to correct errors or alleged errors
(including, without limitation, errors of omission) in such or in response to
third party claims related to the Content, Images or Affinity, and may use World
Book content and data in connection with such updates.  World Book shall provide
the Updating Services in English, and HSWI may translate any such updates into
Chinese only.  Any authored content provided under the Updating Services, even
when translated into Chinese by HSWI, shall be subject to the license herein for
that Content which is being updated, and for the avoidance of doubt shall not be
considered Translated Content.
 
3. INTELLECTUAL PROPERTY RIGHTS; OWNERSHIP AND LICENSES.
 
3.1 World Book’s Ownership Rights.  World Book shall own all right, title and
interest, including all Intellectual Property Rights, in and to the Content and
in all Intellectual Property Rights in the Content, including, without
limitation, World Book Brands (as defined in Section 7.4) and any derivative
works to any of the foregoing.  HSWI shall have no proprietary interest in the
Content, other than the license rights set forth herein.
 
3.2 HSWI’s Ownership Rights.  HSWI shall own all right, title and interest,
including all Intellectual Property Rights, in and to (i) the HSWI Websites,
their look and feel and the software code or web site infrastructure that it
develops, licenses, or purchases to support Display of the Content; and (ii) the
HSWI Modifications.
 
3.3 Documents.  Each party agrees (without further compensation) to execute any
applications, agreements and instruments and to do all other things reasonably
requested by the other party, at the requesting party’s expense (both during and
after the term of this Agreement) in order to vest the rights provided in this
Agreement.
 
4. PAYMENT.
 
4.1 Royalties.
 
(i) Royalty Rates.  HSWI shall pay to World Book Royalties calculated as a
defined percentage of the Net Revenue received by HSWI from
 
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

--------------------------------------------------------------------------------

 
advertising generated directly from Content by web pages containing Content or
any portion of the Content provided by World Book to HSWI hereunder.  The
Royalty rate shall be [*] percent ([*]%) on the Affinities and Reference
Content; and [*] percent ([*]%) on Translated Content.

 
(ii) Payments/Advances.  During the applicable Contract Period, HSWI shall pay
World Book non-refundable advances towards the Royalties in the amounts set
forth below ( “Payments/Advances”):
 

   
Due Date
 Amount
     [*]
 $[*]
   [*]  [*]
 $[*]
     [*]
 $[*]
     [*]
 $[*]
     [*]
 $[*]
   [*]  [*]
 $[*]
     [*]
 $[*]
     [*]
 $[*]
     TOTAL
 $[*]

 
World Book will submit invoices to HSWI for the Payments/Advances at least [*]
([*]) days prior to the due date of such Payment/Advance, with the exception of
the first payment which shall be due [*].  No Royalty payments will be due until
the amount of the Royalties exceed the amount of the Payments/Advances described
above for the development and delivery of the Affinities and Content licensed
hereunder, and then Royalties will only be owed for any Royalties in excess of
the amount of the Payments/Advances, as further detailed in the following
Sub-Section.  If, subsequent to the Effective Date and prior to the end of 2009,
HowStuffWorks, Inc. enters into one or more new agreements or modifies an
existing agreement with World Book to license content with guaranteed payment
obligations in such new agreement or in such modification totaling at least [*]
dollars ($[*]) in additional fees, then each of HSWI’s [*], and [*], [*] shall
be reduced from $[*] to $[*].  Nothing paid in Contract Period 1 pursuant to the
[*], as amended shall be used to calculate guaranteed payment obligations
hereunder.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.


 
 

--------------------------------------------------------------------------------

 
 
(iii) Calculation and Payment of Excess Royalties.  Royalties for Content will
be calculated based on the Royalty rates set forth in Subsection (i) and
compared to the Payments/Advances paid by HSWI during the term of this
Agreement.  If such calculated Royalties exceed all Payments/Advances paid
during the term of this Agreement (“Excess Royalties”), HSWI will pay such
Excess Royalties within [*] ([*]) days after the end of the calendar year in
which such Excess Royalties were earned.  Additionally, within [*] ([*]) days
after the end of each calendar year, HSWI will provide to World Book a report of
its Royalty calculations.  If Excess Royalties are earned before all
Payments/Advances have been paid, the Excess Royalties will be deducted from
future Payments/Advances.  In the event that Royalties are [*] than
Payments/Advances, [*].  By way of example, if the calculated Royalties for 2008
are $[*].  Royalty statements shall be final and accepted by the parties unless
World Book has, in good faith, notified HSWI of the amount and specific reasons
for the dispute within [*] ([*]) days from the date of the statement.
 
4.2 Buy-Out Option.  HSWI shall have the right at any time following [*] to pay
World Book a single fee (the “Buy-Out Fee”), the payment of which would
eliminate HSWI’s obligation to pay any further Excess Royalties.  The Buy-Out
Fee shall be the [*] of: a) the amount [*], or b) an amount equal to [*] times
the calculated Royalties of the most recent calendar year.
 
4.3 Taxes.  To the extent required, HSWI shall pay all sales, use or similar
state or local taxes in connection with this Agreement, except for employment
taxes or taxes related to World Book’s income.
 
5. AUDIT.  HSWI shall maintain complete and accurate records to support and
document the Royalties owed under this Agreement in accordance with generally
accepted accounting principles consistently applied and to document compliance
with the terms of this Agreement.  HSWI shall also provide reasonable assistance
to World Book or its designated agent to conduct audits to confirm the payments
hereunder.  Any such audit will be conducted upon [*] ([*]) days notice and
during regular business hours, and shall be at [*] expense, unless such audit
reveals a discrepancy of more than [*] percent ([*]%) in the total applicable
amount reported by HSWI, in which case [*] shall pay for, or reimburse [*] the
cost of, such audit.  Any such audit shall be conducted by an independent
certified public accounting firm which is not engaged in performing other work
for World Book or its affiliates; which agrees to enter into a confidentiality
agreement with HSWI; and which is not compensated in any manner of contingency
arrangements on the basis of its findings.  HSWI further agrees that until the
expiration of [*] ([*]) year after the termination of this Agreement, HSWI will
make available upon written request to World Book or any of its duly authorized
representatives, this Agreement and books, documents, and records of HSWI that
are necessary to verify the nature and extent of the revenue derived by HSWI
from advertising related to the Content hereunder.  No more than [*] audit may
be conducted in any [*] month period, unless the then-most-recent audit reveals
a discrepancy of more than [*] percent ([*]%) in the total applicable amount
reported by HSWI.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

--------------------------------------------------------------------------------


 
6. TERM, EXTENSION, AND TERMINATION.
 
6.1 Term.
 
(i) Term of Agreement.  This Agreement shall commence on the Effective Date and,
except as set forth in Subsection (ii), continue in full force and effect
through the Delivery Period.
 
(ii) Term of Licenses.  Notwithstanding Subsection (i), certain license grants
for Content, Images and Affinities extend beyond the expiration or earlier
termination of this Agreement as set forth herein.  With respect to such
Content, Images and Affinities, the terms and conditions of this Agreement shall
continue to apply.
 
6.2 Termination for Cause or Bankruptcy.  This Agreement may be terminated by a
party in the event of:
 
(i) any material default in, or material breach of, any of the material terms
and conditions of this Agreement by the other party, which default continues in
effect after the defaulting party has been provided with written notice of
default and sixty (60) days to cure such default;
 
(ii) the commencement of a voluntary case or other voluntary proceeding seeking
liquidation, reorganization or other relief with respect to the other party of
its debts under any bankruptcy, insolvency, or other similar law now or
hereafter in effect, that authorizes the reorganization or liquidation of such
other party or its debt or the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property;
 
(iii) the other party’s consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it; or
 
(iv) the other party’s making a general assignment for the benefit of creditors;
or the other party’s being adjudicated insolvent; or the other party taking any
corporate action to authorize any of the foregoing.
 
6.3 Effect of Termination.  Upon the expiration or termination of this
Agreement, HSWI shall pay World Book all amounts due and owing up to the date of
termination, within [*] ([*]) days after such expiration or termination.  In
addition, upon the expiration or termination of the applicable license, HSWI
shall cease to Display the applicable Content that is not licensed under a
perpetual license, return or destroy such Content within [*] ([*]) days after
such expiration or termination at the direction of World Book, and, upon request
by World Book, certify completion of the return or destruction in
writing.  There shall be no effect upon the applicable Content that is licensed
under a perpetual license.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

--------------------------------------------------------------------------------


 
6.4 Remedies.  The termination or expiration of this Agreement for any reason
shall not affect either party’s rights or obligations arising prior to the
effective date of such termination.  For purposes of clarification, upon a
Significant Breach of this Agreement by HSWI which remains uncured, the rights
to publicly use the World Book Brand as set forth in Section 7.4 may be revoked
by World Book.  Notwithstanding anything in this Agreement to the contrary, the
rights and remedies of the parties as set forth in this Agreement are not
exclusive and are in addition to any other rights and remedies available to it
at law or in equity.
 
6.5 Equitable Relief.  Each party acknowledges that its breach of certain
provisions of this Agreement would cause irreparable injury to the other party
for which monetary damages may not be an adequate remedy.  Accordingly, each
party will be entitled to seek injunctions and other equitable remedies in the
event of such a breach or threatened breach by the other party, or to seek
specific performance of any provision hereof.  A party’s right to seek equitable
relief shall not limit in any manner such party’s respective rights to seek
other and/or additional remedies at law or in equity.
 
7. CONFIDENTIALITY.
 
7.1 Protection of Confidential Information.  Solely for the purposes of the use
and disclosure of Confidential Information, each of World Book and HSWI is
defined to include such party’s directors, officers, employees, legal counsel,
and consultants, with a need to know, and who are advised by such party of the
confidential nature of the information or who are required to execute a
nondisclosure agreement with the confidentiality terms at least as restrictive
in all material respects as set forth in this Agreement.  Each party shall
maintain all of the Confidential Information disclosed to it by the other party
in strict confidence and will protect such information with the same degree of
care that each party exercises with its own Confidential Information, but in no
event less than a reasonable degree of care.  Each party may use the
Confidential Information disclosed to it by the other party only to perform its
obligations under this Agreement.  Except as provided in this Agreement, neither
party shall use or disclose any Confidential Information disclosed to it by the
other party without the express prior written consent of such disclosing
party.  Neither party shall decompile, disassemble, or reverse engineer any
Confidential Information disclosed to such party by the other party, and any
information derived in violation of such covenant shall automatically be deemed
Confidential Information.  All of the Confidential Information, and all copies,
extracts, summaries and other reproductions thereof, shall be and remain the
property of the respective disclosing party.  Upon written request or upon the
expiration of this Agreement, all Confidential Information (and all copies
thereof) will be returned to the party disclosing such or destroyed, with
written certification thereof, except that one archival copy of written material
to be kept confidential and segregated from the parties’ regular files may be
retained by each party’s legal counsel solely for purposes of verifying
compliance with this Agreement.
 
 

--------------------------------------------------------------------------------


 
7.2 Disclosures Required by Law.  If a party is required to disclose
Confidential Information received from the other party, by law or a governmental
authority, including, without limitation, pursuant to a subpoena, court order,
interrogatories, civil investigation demand, or other process, such Confidential
Information may be disclosed, provided that the disclosing party, if permitted:
(a) promptly notifies the other party  of the disclosure requirement; (b)
cooperates with the other party’s efforts to resist or narrow the disclosure and
to obtain an order or other reliable assurance that confidential treatment will
be accorded Confidential Information; and (c) furnishes only Confidential
Information that is legally compelled to be disclosed according to advice of its
legal counsel.
 
7.3 Disclosures to Investors.  HSWI may disclose the contents of this Agreement
to promote investment to potential financial investors or institutions, provided
that such parties are subject to a confidentiality agreement at least as
restrictive in all material respects as the confidentiality terms in this
Agreement.
 
7.4 Use of World Book Brand.  Except as set forth herein, neither party shall
issue any press releases or public statements concerning this Agreement or the
subject matter herein without the other party’s prior written agreement, except
as required by law.  World Book grants no right to HSWI for the use or Display
of World Book’s brands, logos, service marks, or other trade names or trademarks
of World Book (“World Book Brand”) in any manner, except as permitted in this
Section.  HSWI may not use the World Book Brand to promote the Content on any of
the HSWI Websites to existing or potential users.  HSWI may use World Book’s
name solely to promote advertising or investment to potential advertising
clients or financial investors or institutions.  Notwithstanding the foregoing,
and subject to the terms and conditions of this Agreement, HSWI may identify the
Content on the HSWI Websites and elsewhere as “From the editors of World Book,
Inc.,” in simplified Chinese language as set forth in Schedule E or such other
credit or credits as the parties hereto may mutually agree in writing, except
for any of that Content which has been modified without the approval of World
Book.  Additionally, World Book agrees to cooperate with HSWI’s issuing a press
release within one month of entering into this Agreement which identifies HSWI
as receiving exclusive content created by World Book and includes relevant
quotes from World Book executives.  Any press releases issued by HSWI including
the World Book Brand shall be previously approved in writing by World Book,
which consent shall not be unreasonably withheld.
 
7.5 Required Disclosures.  Notwithstanding the foregoing, World Book
acknowledges that HSWI is a publicly listed company subject to various
disclosure regulations.  In connection with such, World Book acknowledges that
HSWI may disclose in its regulatory filings, investor communications, and
associated statements the World Book Brand and those aspects of this Agreement
that HSWI reasonably finds are required to be disclosed by law or
regulation.  HSWI will use its commercially reasonable efforts to consult with
World Book on any such legally required public disclosures of the World Book
Brand and this Agreement.
 

--------------------------------------------------------------------------------


 
7.6 The restrictions on use and disclosure of Confidential Information under
this Section 7 shall remain in effect [*] ([*]) years following disclosure of
the Confidential Information; provided, however, for trade secrets such
restrictions shall continue for so long as such information is deemed a trade
secret under applicable law.
 
8. REPRESENTATIONS AND WARRANTIES.
 
8.1 Mutual Representations.  Each party represents and warrants to the other
party that:
 
(i) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing;
 
(ii) It has the corporate and/or other legal capacity, authority and power to
execute, deliver, and perform its obligations under this Agreement and any other
document relating hereto to which it is a party, and has taken all necessary
action to authorize such execution, delivery and performance;
 
(iii) Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;
 
(iv) All governmental and other authorizations, approvals, consents, notices and
filings that are required to have been obtained or submitted by it with respect
to this Agreement and any other document relating hereto to which it is a party
have been obtained or submitted and are in full force and effect and all
conditions of any such authorizations, approvals, consents, notices and filings
have been complied with;
 
(v) Its obligations under this Agreement and any other document relating hereto
or thereto to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms;
 
(vi) There is not pending or, to its knowledge, threatened against it any
action, suit or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability against it of this Agreement or any
other document relating hereto to which it is a party or its ability to perform
its obligations under the same;
 
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.
 

--------------------------------------------------------------------------------


 
(vii) There is not pending or, to its knowledge, threatened against it any
action, suit or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator related to the violation
of the Intellectual Property Rights of a third party related to the subject
matter of this Agreement; and
 
(viii) It is not relying upon any representations of the other party other than
those expressly set forth in this Agreement or any other document relating
hereto.
 
8.2 HSWI’s Representations and Warranties.  HSWI hereby represents and warrants
that it has all applicable rights in and to the HSWI Websites and the HSWI
Websites do not and will not infringe or misappropriate the Intellectual
Property  Rights of any third persons.
 
8.3 World Book’s Representations and Warranties.  World Book hereby represents
and warrants that:
 
(i) it has all applicable rights in and to the Content and the Content does not
and will not infringe or misappropriate any Intellectual Property Rights of any
third persons;
 
(ii) it will perform all services in a professional, diligent, and workmanlike
manner;
 
(iii) the Content will be free from material errors or inaccuracies;
 
(iv) the Content will comply with all laws and regulations of the People’s
Republic of China, including without limitation for distribution, publication
and educational use as contemplated herein; and,
 
(v) the Content as delivered by World Book is expressly approved by or within
the applicable guidelines of the national government, any ministries, and
provincial governments, as applicable, of the People’s Republic of China for
distribution, publication and education use as contemplated herein.
 
In the event of a breach of the foregoing warranties, and without limitation to
any other remedies of HSWI, World Book shall promptly remedy the breach at no
additional cost or expense to HSWI.
 
8.4 Disclaimer.  EXCEPT AS SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
OTHER REPRESENTATIONS OR WARRANTIES, INCLUDING, WITHOUT LIMITATION, AS TO THE
ACCURACY OR COMPLETENESS OF THE CONTENT.  TO THE FULL EXTENT ALLOWED BY
APPLICABLE LAW, EACH PARTY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS,
IMPLIED, STATUTORY, OR OTHERWISE INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR USE OR PURPOSE.
 

 
 

--------------------------------------------------------------------------------

 
 
9. INDEMNIFICATION.
 
9.1 HSWI  HSWI hereby agrees to defend, indemnify and hold harmless World Book
and its officers, directors, agents, and employees from all costs, damages,
liabilities and expenses (including reasonable attorneys fees) arising out of:
(a) any third party claim or action alleging that any of the following infringe
or misappropriate the Intellectual Property Rights of a third party: (i) the
HSWI Websites or the HSWI trade dress utilized in the Display of the Content on
the HSWI Websites; (ii) any Translated Content; or (iii) any HSWI Modifications
and any World Book Derivatives independently created by or on behalf of HSWI;
and/or (b) any third party claim or action arising out of HSWI’s material breach
of this Agreement; provided that (i) World Book notifies HSWI promptly in
writing of any such threat, claim, and/or proceedings related thereto; (ii) HSWI
is given the opportunity to assume sole control over the defense and all related
settlement negotiations, except that World Book shall have sole authority over
approval of any settlement that admits fault or liability on the part of World
Book; and, (iii) World Book provides HSWI with all reasonably necessary
assistance, information and authority to perform the foregoing at HSW’s
expense.  Notwithstanding anything to the contrary, the indemnity under this
Section shall not apply to the extent the Content provided by World Book, or any
accurate translation, contributes or results in an infringement or
misappropriation of the Intellectual Property Rights of a third party.
 
9.2 World Book.  World Book hereby agrees to defend, indemnify and hold harmless
HSWI, its Affiliates, and their officers, directors, agents, employees,
advertisers, service providers, end users and related entities from all costs,
damages, liabilities and expenses (including reasonable attorneys fees) arising
out of: (a) any third party claim or action alleging that the Content,
Affinities and Images (excluding any World Book Derivatives independently
created by or on behalf of HSWI) in the manner delivered by World Book or as
contemplated for HSWI’s use hereunder infringes or misappropriates any
Intellectual Property Rights of any third party; and/or (b) any third party
claim or action arising out of World Book’s material breach of this Agreement;
provided that: (i) HSWI notifies World Book promptly in writing of any such
threat, claim, and/or proceedings related thereto; (ii) World Book is given the
opportunity to assume sole control over the defense and all related settlement
negotiations, except that HSWI shall have sole authority over approval of any
settlement that admits fault or liability on the part of HSWI; and, (iii) HSWI
provides World Book with all reasonably necessary assistance, information and
authority to perform the foregoing at World Book’s expense.
 

--------------------------------------------------------------------------------


 
10. LIMITATIONS OF LIABILITY.
 
10.1 EXCEPT FOR EITHER PARTY’S VIOLATION OF THE CONFIDENTIALITY OBLIGATIONS AND
FOR EITHER PARTY’S INDEMNIFICATION OBLIGATIONS, NEITHER PARTY SHALL BE LIABLE
UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR OTHER LEGAL OR EQUITABLE
THEORY FOR ANY AMOUNTS IN EXCESS IN THE AGGREGATE OF THE AMOUNT OF THE FEES PAID
OR PAYABLE UNDER THIS AGREEMENT.
 
10.2 EXCEPT FOR EITHER PARTY’S VIOLATION OF THE CONFIDENTIALITY OBLIGATIONS AND
FOR EITHER PARTY’S INDEMNIFICATION OBLIGATIONS, IN NO EVENT WILL EITHER PARTY BE
LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, INDIRECT OR PUNITIVE DAMAGES, OR
LOST PROFITS, REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON BREACH OF
CONTRACT, TORT, STRICT LIABILITY, BREACH OF WARRANTIES, FAILURE OF ESSENTIAL
PURPOSE OR OTHERWISE AND EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
11. MISCELLANEOUS PROVISIONS.
 
11.1 Force Majeure.  In the event that either party is unable to perform any of
its obligations under this Agreement or to enjoy any of its benefits because of
any event beyond the control of the affected party including, but not limited
to, natural disaster, acts of God, actions or decrees of governmental bodies or
failure of communication lines (a “Force Majeure Event”), the party who has been
so affected shall promptly give written notice to the other party and shall use
commercially reasonable efforts to resume performance.  Upon receipt of such
notice, all obligations under this Agreement shall be immediately suspended for
the duration of such Force Majeure Event.
 
11.2 Notice.  All notices, demands, requests or other communications required or
permitted under this Agreement will be deemed given when (i) personally
delivered; (ii) upon receipt after being sent by registered U.S. mail, return
receipt requested; or (iii) upon receipt after being sent by commercial
overnight carrier service with tracking capabilities to the address of the party
set forth below, or such other address as such party last provided to the other
party by written notice.
 
World Book, Inc.
233 North Michigan Avenue
Suite 2000
Chicago, IL 60601
Attn: Chief Financial Officer
 

--------------------------------------------------------------------------------


 
HSW International, Inc.
One Capital City Plaza
3350 Peachtree Road,
Suite 1600
Atlanta, Georgia  30326
Attn: Chief Executive Officer
 
with a copy to:
 
HSW International, Inc.
One Capital City Plaza
3350 Peachtree Road,
Suite 1600
Atlanta, Georgia  30326
Attn: General Counsel
 
11.3 Waiver.  Failure to enforce any term of this Agreement at any time for any
period shall not be construed as a waiver of such rights.  No waiver shall be
valid against any party hereto unless made in writing and signed by the party
against whom enforcement of such waiver is sought and then only to the extent
expressly specified therein.
 
11.4 Amendments.  No changes or modifications to any provision of this Agreement
shall be effective unless made in writing and signed by both parties.
 
11.5 Severability.  In the event any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of this Agreement shall be unimpaired and the parties
will substitute a new enforceable provision of like economic intent and effect.
 
11.6 Governing Law.  This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes thereto, shall be governed by and construed
in accordance with the laws of the State of New York without reference to
conflict of law principles.  Venue for any proceedings not subject to
arbitration under this Agreement shall be in the state and federal courts
located in New York, New York.

 
11.7 Arbitration.  If any dispute arises under this Agreement that is not
settled promptly in the ordinary course of business, the Parties shall seek to
resolve any such dispute between them; first, by negotiating promptly with each
other in face-to-face negotiations.  Any controversy or claim arising out of or
relating to the interpretation, enforcement or breach of this Agreement that
cannot be resolved within fifteen (15) business days (or such period as the
Parties shall otherwise agree) through face-to-face negotiations shall be
resolved by binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association.  Arbitration shall be by a single
arbitrator mutually acceptable to the parties and experienced in the matters at
issue and selected by the Parties in accordance with the Commercial Arbitration
Rules of the American Arbitration Association.   If the parties are unable to
agree upon a single arbitrator, each party shall select an arbitrator and the
two arbitrators shall select the third arbitrator.  The arbitration shall only
be held in New York, New York.  The decision of the arbitrator shall be final
and binding and may be enforced in any court having jurisdiction over the
subject matter or either of the Parties, except that each party reserves all
rights of appeal.  The arbitrator(s) shall determine to what extent each of the
Parties shall bear the costs and expenses incurred in connection with any such
arbitration proceeding (including reasonable attorneys’ fees and expenses) on
the basis of the arbitrator’s assessment of the relative merits of the Parties’
positions.
 

--------------------------------------------------------------------------------


 
11.8 Assignment.  Except as set forth herein, the parties shall not have any
right or ability to assign, transfer, or sublicense any obligations or benefit
under this Agreement without the prior written consent of the other party, which
shall not be unreasonably withheld, except that, upon written notice to the
other party, a party (i) may assign and transfer this Agreement and its rights
and obligations hereunder to any third party who succeeds to substantially all
its business, stock, or assets related to this Agreement, including, without
limitation, to a Competitor (as defined below) (an “Acquisition”); and (ii) may
assign or transfer any rights to receive payments hereunder.  Notwithstanding
the foregoing, attached as Attachment C is a list of companies (the
“Competitors”) to whom assignment of this Agreement outside of an Acquisition
may be made only with prior written consent of the other party, which the other
party may withhold at its sole discretion.  Such list of Competitors may be
modified from time to time by notice to and approval of the other party, not to
be unreasonably withheld.  In the event of an assignment of this Agreement in
connection with an Acquisition of HSWI by any party other than a Competitor,
notwithstanding anything to the contrary herein, such acquiring party’s license
to the Content shall be expanded, to the extent the licenses are available, to
include also such acquiring party’s paid subscription site(s) (if any) so long
as: (i) such acquiring party’s paid subscription site(s) are not primarily
marketed to the school and/or library market; and (ii) such Content is not
provided to any Competitor or Competitor II; and (iii) the Royalties shall also
be calculated as the applicable defined percentage of the Net Revenues received
by HSWI from subscription fees generated on the paid-subscription websites where
the Content is Displayed.  In addition, in the event of an Acquisition of HSWI
by a Competitor of World Book, in no event shall the Content be provided to such
Competitor or to any Competitor II.  Notwithstanding the foregoing, nothing in
this Agreement shall be deemed to prevent an Acquisition of HSWI by any party,
including without limitation a Competitor.
 
11.9 Additional Actions and Documents.  Each of the parties hereto hereby agrees
to take or cause to be taken such further actions, to execute, deliver and file
or cause to be executed, delivered and filed such further documents, and will
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this
Agreement.  However, in no case will World Book be required to execute any lien
UCC documentation for public filing.
 
11.10 Headings.  Section headings contained in this Agreement are inserted for
convenience or reference only, shall not in no way affect the interpretation of
any of the provisions herein.
 
11.11 Independent Contractors.  Notwithstanding any provision hereof, for
purposes of this Agreement, each party shall be and act as an independent
contractor and not as a partner, a joint venturer, or an agent of the other
party, and shall not bind nor attempt to bind the other party in any way without
prior written consent.
 
11.12 Survival.  Sections 1, 2, 3, 4, 6.1(ii), 6.3, 6.4, 6.5, 7, 8, 9, 10 and 11
shall survive the expiration or termination of this Agreement for any reason.
 
11.13 Entire Agreement.  This Agreement, including all Attachments hereto,
constitutes the entire agreement of the parties and supersedes all proposals,
oral or written, all negotiations, conversations, discussions, or agreements
between the parties relating to the subject matter of this Agreement and all
past dealing or industry custom.
 
[Signatures Follow On Next Page]
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of its
Effective Date.
 
AGREED:
 
HSW International, Inc.
 
WORLD BOOK, INC.
     
By:
  /s/ Bradley T. Zimmer      
By:
  /s/ Donald Keller          
Name:
  Bradley T. Zimmer  
Name:
  Donald Keller          
Title:
  Executive Vice President & General Counsel  
Title:
  VP & CFO                    



 


 


 


 


 


 


 
LIST OF ATTACHMENTS
 
Attachment A                                List of HSWI Affiliates
 
Attachment B                                List of Competitors II
 
Attachment C                                List of Competitors
 
Schedule A                                    Taxonomy Schedule
 
Schedule B                                    Article Schedule
 
Schedule C                                    Format and Delivery Schedule
 
Schedule D                                    Updating Format
 
Schedule E                                    World Book Brand Translation
 

 




 
 

--------------------------------------------------------------------------------

 

Attachment A
 
HSWI AFFILIATES
 
1.  
HSW (HK) Inc. Limited

2.  
HSWI (HK) Holdings, Ltd.

3.  
HSW Brasil – Tecnologia e Informacao, Ltda.

4.  
Bowenwang Technology (Beijing) Limited Liability Company

5.  
HSW (PRC) Co.

6.  
BoNet (Beijing) Technology Limited

7.  
Intac International, Inc.

8.  
[*]

9.  
[*]

10.  
[*]

11.  
[*]







[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.


 
 

--------------------------------------------------------------------------------

 

Attachment B
 
COMPETITORS II
        
·[*]
 
·[*]
 
·[*]
 
·[*]
 
·[*]
 
·[*]
 
·[*]
 
·[*]
 
·[*]
 
·[*]
 
·[*]
 


[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 
 

--------------------------------------------------------------------------------

 
 
Attachment C
 
COMPETITORS
 
World Book Competitors
 
·  
[*]

 
·  
[*]

 
·  
[*]

 
·  
[*]

 
·  
[*]

 
·  
[*]

 
·  
[*]

 
·  
[*]

 
·  
[*]

 


[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 
 

--------------------------------------------------------------------------------

 

Schedule A
 
AFFINITIES TAXONOMY
 
[*]
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 
 

--------------------------------------------------------------------------------

 

Schedule B
 
ARTICLES
 
 
 
The topics for the Articles include the following, which may be expanded upon.
 
[*]


 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 
 

--------------------------------------------------------------------------------

 

Schedule C
 
FORMAT & DELIVERY
 
To Be Determined
 

 

 
 

--------------------------------------------------------------------------------

 

Schedule D
 
UPDATING FORMAT
 
Updating Services shall be provided in the following or substantially similar
format, e-mailed by World Book to an address or addresses specified by
HSWI.  Data for such will be provided, expressed as [*], in the form [*], or as
World Book [*], in order by World Book [*].


[*]
[*]


[*]


[*]
[*]


[*]


[*]


[*]


[*]




[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.


 
 

--------------------------------------------------------------------------------

 

Schedule E
 
WORLD BOOK BRAND TRANSLATION
 


 
[*]
 


[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.


